      Case 1:08-cv-00343 Document 206 Filed on 05/04/21 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA,                          §
            Plaintiff,                              §
                                                    §
 v.                                                 §          CASE NO.      1:08-cv-343
                                                    §
 3.51 ACRES OF LAND, MORE OR LESS,                  §
 SITUATE IN CAMERON COUNTY,                         §
 TEXAS; AND FRANCISCO MONTALVO,                     §
 ET AL.,                                            §
             Defendant.                             §

                  NOTICE OF WITHDRAW FOR THE UNITED STATES

       Please take notice that the undersigned Assistant United States Attorney, Eric Paxton

Warner, hereby withdraws as counsel of record and requests that he be terminated as Counsel for

the United States of America on the Court’s docket. Eric Paxton Warner further requests he no

longer receive ECF notifications in this case. Assistant United States Attorney Megan Eyes should

continue to be designated as lead counsel in this matter.

                                                        Respectfully submitted,

                                                        JENNIFER B. LOWERY
                                                        Acting United States Attorney
                                                        Southern District of Texas

                                              By:       s/ Megan Eyes
                                                        MEGAN EYES
                                                        Assistant United States Attorney
                                                        Southern District of Texas No. 3135118
                                                        Florida Bar No. 0105888
                                                        1701 W. Bus. Hwy. 83, Suite 600
                                                        McAllen, TX 78501
                                                        Telephone: (956) 618-8010
                                                        Facsimile: (956) 618-8016
                                                        E-mail: Megan.Eyes@usdoj.gov
                                                        Attorney in Charge for Plaintiff




                                             Page 1 of 2
     Case 1:08-cv-00343 Document 206 Filed on 05/04/21 in TXSD Page 2 of 2




                                                    and

                                                    s/ E. Paxton Warner (with permission)
                                                    E. PAXTON WARNER
                                                    Assistant United States Attorney
                                                    Southern District of Texas No. 555957
                                                    Texas Bar No. 24003139
                                                    1701 W. Bus. Hwy. 83, Suite 600
                                                    McAllen, TX 78501
                                                    Telephone: (956) 618-8010
                                                    Facsimile: (956) 618-8016
                                                    E-mail: Paxton.Warner@usdoj.gov



                               CERTIFICATE OF SERVICE

       I, Megan Eyes, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on May 4, 2021, I served the foregoing document on all counsel and pro se

parties of record by a manner authorized by Federal Rules of Civil Procedure 5(b)(2).


                                            By:     s/ Megan Hoyt Eyes
                                                    MEGAN HOYT EYES
                                                    Assistant United States Attorney




                                           Page 2 of 2
